Citation Nr: 1740889	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  14-21 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from December 1961 to February 1965.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.   

In January 2017 the Veteran testified before the undersigned at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issues of bilateral hearing loss, and tinnitus.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

The Veteran contends that his current bilateral hearing loss and tinnitus are the result of in-service noise exposure.  The Veteran testified that he served as a turret mechanic for two years and ten months while deployed in Germany.  See Board Hearing Transcript at 4-5.  He testified that, as a result of his MOS, he was often in close proximity to loud noises, including gun and tank fire.  Id. 

The Veteran was afforded a VA audiology examination in January 2012, with regard to his bilateral hearing loss and tinnitus.  Examination of the Veteran revealed a diagnosis of bilateral sensorineural hearing loss.  The examiner, however, opined that the Veteran's hearing loss was less likely than not caused by his active military service.  

The Board finds that the VA examination report is inadequate to decide the claim.  In his rationale for the negative nexus opinion, the January 2012 VA examiner noted that the Veteran's hearing was within normal limits at separation from military service.  The examiner, however, did not address the possibility of delayed-onset of hearing loss.  In that regard, the absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.   See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service as opposed to intercurrent causes.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Moreover, the Veteran reported to the January 2012 VA examiner that he had pulsatile tinnitus that he reported had an onset of approximately two years prior to the examination.  The examiner opined that the Veteran's tinnitus was less likely than not caused by his active military service.  He reasoned that the Veteran's tinnitus was not consistent with acoustic trauma and that the onset was more than 40 years after service.  However, as noted above for hearing loss, the examiner did not address the possibility of delayed-onset of tinnitus.  

Finally, the Board notes that the Veteran submitted a July 2012 private medical opinion in support of his claim.  However, the doctor provide no supporting rationale for his opinion that it was more likely than not that the Veteran's tinnitus and hearing loss were related to his military service.  Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  

Based on the foregoing, the Board finds that an additional VA examination and opinion are warranted with respect to the claims that are on appeal.  Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination . . . he must provide an adequate one.").  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hearing loss, and tinnitus.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records.

2. After completing the foregoing development, the AOJ should forward the Veteran's claim to an otolaryngologist, or other qualified medical examiner, concerning the likelihood that the Veteran's hearing loss and tinnitus are related or attributable to his active duty service, to specifically include his competent and credible reports of noise exposure during service.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  

The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any current hearing loss had its onset in service, was caused by military service, or is related to military service, to include whether any injury due to loud noise exposure experienced therein contributed to his current bilateral hearing loss.  Specifically, the examiner should address the June 2012 private positive opinion of Dr. J.G.  Moreover, if only pulsatile tinnitus is found, please address whether or not such tinnitus is consistent or inconsistent with acoustic trauma.  

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss when there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The examiner should specifically address whether there was any threshold shift or notch at higher frequencies during service or shortly thereafter that may be indicative of acoustic trauma.

The examiner should also comment on the likelihood that loud noises experienced resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift in service.  If the examiner finds auditory hair cell damage to be a likely result of the military noise exposure, please comment on the likelihood that such damaged hair cells would result in a greater permanent hearing loss than otherwise would be manifest.

The examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.

The examiner should also opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any current tinnitus had its onset in service, was caused by military service, or is related to military service, to include whether any injury due to loud noise exposure experienced therein contributed to his current tinnitus.  Specifically, the examiner should address the June 2012 private positive opinion of Dr. J.G.  Moreover, if only pulsatile tinnitus is found, please address whether or not such tinnitus is consistent or inconsistent with acoustic trauma.  

In rendering these opinions, the examiner should consider the Veteran's statement that his bilateral hearing loss and tinnitus are related to in-service noise exposure.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

